Citation Nr: 1205553	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-48 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection of hypertension.  

2.  Entitlement to service connection for painful scar on penis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The RO apparently reopened the claim of entitlement to service connection for hypertension and denied it on a de novo basis.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

In September 2011 the Veteran was provided a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.  

Following this hearing, the Veteran submitted evidence that has not yet been considered by the RO.  In this regard, the Board may consider this evidence in the first instance because the Veteran has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2011).

The issues of entitlement to service connection for hypertension and a painful scar on the penis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an April 1973 rating decision, the RO denied the Veteran's claim of entitlement to hypertension and he did not appeal this decision.

2.  The evidence received since the April 1973 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection of hypertension.


CONCLUSIONS OF LAW

1.  The April 1973 rating decision denying the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the April 1973 rating decision new and material evidence to reopen the claim for service connection of hypertension has been received, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the reopening of the Veteran's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In April 1973 the RO apparently reopened the Veteran's claim for hypertension, which had last been denied in an unappealed June 1970 rating decision, and denied the claim on the merits.  The claim for service connection of hypertension was denied because the evidence established, inter alia, that the Veteran did not then have hypertension.  The Veteran did not appeal this determination and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the April 1973 rating decision the evidence of record consisted of the Veteran's service treatment records, his claim, private treatment records and VA examination reports dated in May 1970 and March 1973.  Notably, the examination reports did not establish a diagnosis of hypertension.  The RO denied the claim on the grounds stated above.

New and material evidence has been received.  In particular, the Board notes that the record discloses that the Veteran has been assessed as having hypertension.  See e.g. March 1998 treatment record from J.R.P., M.D.  This evidence relates to the unestablished fact of a diagnosis of hypertension and this is sufficient to reopen the claim.  Shade, supra.  Accordingly, the claim is reopened.  The underlying claim for service connection of hypertension is addressed below in the remand section of this decision.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, and the claim is reopened; to this extent only is the appeal granted.


REMAND

The Veteran claims that he first manifested hypertension in service; however, the service treatment records disclose no such assessment.  They do, however, note complaints of dizziness.  The Veteran has asserted that he had been informed of high blood pressure readings in service, despite the absence of any documented clinical assessment of hypertension.  

A February 1969 letter from The American Red Cross notes that within a week of his discharge the Veteran was forced to seek treatment and medical prescriptions for nerves, rapid palpitations of the heart and high blood pressure.  Yet, no blood pressure readings appear in this letter.  Subsequent VA examinations revealed no hypertension.

In a May 2011 rating decision, the RO granted the Veteran's claim for service connection of posttraumatic stress disorder (PTSD).  The Veteran now seeks service connection for hypertension as secondary thereto.  

A VA examination is necessary to decide the Veteran's claim for service connection of hypertension.  The Veteran's testimony regarding his recollection of having high blood pressure readings in service coupled with the February 1969 American Red Cross letter noting problems with nerves, rapid palpitations of the heart and high blood pressure satisfy the low threshold for obtaining a VA examination as contemplated by McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Accordingly, a VA examination is necessary to decide this claim.

Also, at his hearing the Veteran offered testimony regarding his claim for service connection for a painful scar on his penis.  The Veteran explained that while serving in Vietnam he incurred an injury to his penis resulting from intercourse.  A review of his service treatment records discloses no history of such injury or any residuals; however, they do note complaints of difficulty attaining an erection and an ulcer/lesion on the foreskin.  See e.g. May and August 1968 service treatment records.  The Veteran explained that he did not provide specific details of the alleged incident when seeking treatment in service.  Under these circumstances, the Board finds that low threshold of a suggestion between this condition and service has been met.  Id.  Accordingly, a VA examination is necessary to decide this claim.  

The Veteran also seeks service connection for hypertension as secondary to his service-connected PTSD.  Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2011).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).

A review of the development of the issue on appeal shows that when the Veteran filed his claim for service connection of hypertension, service connection for PTSD was not in effect at the time.  Accordingly, the pre-adjudicative notice as to VA's duties under 38 C.F.R. § 3.159 (2011) addressed the matter of service connection as directly related to active duty.  Similarly, the rating actions also only dealt with service connection on a direct basis.  It is pertinent to note that the U. S. Court of Appeals for Veterans Claims held that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, notify the Veteran of what information and evidence are needed to substantiate his claim of entitlement to service connection for hypertension as secondary to service-connected PTSD.  The Veteran must be notified of what portion of that evidence VA will secure, and what portion he must submit.  If requested, VA will assist him in obtaining records of treatment from private medical professionals, or other evidence, provided that he provides sufficient, identifying information and written authorization.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed hypertension.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred hypertension during service?

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected PTSD caused hypertension?

If it is determined that hypertension was not caused by his service-connected PTSD, the examiner should opine whether it is at least as likely as not that hypertension has been aggravated (that is, permanently worsened) by the service-connected PTSD beyond natural progression, and if so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  Schedule the Veteran for a VA examination to address the nature and etiology of his claimed painful penis scar.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed painful scar of the penis is attributable to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After completion of the above to the extent possible and any additional development of the evidence that the RO may deem necessary, the RO should review the expanded record and determine if the claims can be granted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


